Counsel for the plaintiff and respondent has filed a somewhat impertinent petition for a rehearing. In challenging the correctness of the opinion heretofore filed he states, among other things, that "no legal brain embodying an honest attitude and reasoning along logical lines can come to any other conclusion" than that for which he contends. However we will overlook this now and consider such merit as the petition has, for a litigant *Page 464 
ought not to suffer prejudice because his counsel permits his zeal to befog his sense of fitness and propriety.
In his petition, counsel avers that the court in the opinion heretofore handed down, confused ostensible authority with implied authority. Confusion there may have been, but not on the part of the court. The argument of counsel heretofore both oral and in his brief was that there was both an actual express and an ostensible authority to grant extensions. Counsel's principal argument was predicated on the theory of ostensible agency, and we thought it so evident from the record that there was no actual authority in Shannon to reinstate the policy that we needed to give but little consideration to that branch of the case. We are still of that opinion. However, in view of the petition we will now give it somewhat more extended attention.
It is beyond question that there was no express authority in Shannon, and it is just as evident that there are no grounds for implying such an authority in him as counsel argues there was. It is contended that in the course of his employment prior to the transaction with Meyer, Shannon had many times granted extensions and thereby his authority to do so was manifested. The record, however, fails to establish any such action on his part. Instead, it speaks to the contrary.
The defendant insurance company wrote both farm insurance and town insurance. Its agents were authorized to write the town policies themselves. They were not required to remit the premiums immediately but were allowed ninety days' time within which to do so. Sometimes when their policyholders failed to pay within the time required arrangements were made whereby such payments could be deferred or made in instalments, but these things were not permitted with respect to farm insurance such as the plaintiff procured. In such cases the agents had no authority to issue policies and did not issue them. While they spoke of writing farm business, in fact they took applications for farm policies and submitted them to the home office of the defendant in Chicago and either remitted the premiums in cash or submitted notes therefor with the application or procured the payment of the premium in cash or by note when the policy was delivered. There is nothing in the record that indicates any other course of business at any time. Sometimes, and during the hard years frequently, the notes were not paid when due. In those cases the local agents, or *Page 465 
Shannon when he came to help in making collections, would interview the policyholder who was in default and if he was unable to pay the whole amount of his premium note might have him pay the earned portion thereof if he could, take up his policy, and submit a new application for a full three-year period. Such application was required to be and was submitted to the company at its home office and if approved a new policy was issued at that office and the new note for the full amount of the premium was accepted. Manifestly, it was this practice to which the plaintiff's witness Tollefson referred when he testified, because he says "the farm policy was written by application, while the town business the policies were written at the agency." And this practice was wholly consistent with the provisions of the policy contract quoted in the original opinion. There, after making provision with respect to the effect of failure to pay premium notes when due, it is said "payments of notes must be made to this company at its office in Chicago, Illinois, or to an authorized person having such note in possession for collection, and a receipt thereof from the general office of this company must be received by the insured before there can be a revival of the policy, such revival to begin from the time of such payment only and in no event to extend this policy beyond the original date of expiration."
But as we said in the opinion heretofore filed, even if Shannon had authority to arrange to extend the Meyer note, we do not think, taking the plaintiff's version of what was said and done at the time Shannon interviewed Meyer, that there resulted an extension of the note or a reinstatement of the policy. Meyer knew at that time that his policy was and had been suspended and inoperative since December 15, 1932. He also had been reminded twice of this fact and asked to pay his note. Once in February, 1933, and again in April, 1933. He made no response to these notices, nor did he communicate in any way with the company or any of its agents with respect to them or to the matter of the reinstatement of his policy. He knew from his own experience the practice that was followed when notes were extended and a policy reinstated. After he was advised in April that steps would be taken to collect the note, Shannon went to see him. He went to collect the note and not to write a new policy or renew the old one. The note was *Page 466 
past due. It was collectible in full at that time and a valid obligation even if the policy were never reinstated. See Meyer v. National F. Ins. Co. 67 N.D. 77, 269 N.W. 845. If Meyer were solvent he would have to pay them or at some future time. While the note was unpaid he was carrying his own insurance. He knew all this. Yet he said not a word about reinstating the policy. He let the matter ride as it was before. Taking plaintiff's version of the conversation had when Shannon asked for payment of the note, plaintiff said he could pay it but that money was scarce and he could use it for other purposes, to which Shannon replied, "That's all right, you can pay it this fall." Certainly under all the circumstances there was nothing in this conversation from which Meyer or anyone else might infer that the policy was to be reinstated.
In view of what is said above we need not consider counsel's further contention with respect to the matter of ratification by the defendant company.
The petition is denied.
BURKE, MORRIS, CHRISTIANSON, and BURR, JJ., concur.